DETAILED ACTION

Applicant’s response filed 3/7/2022 has been considered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending. 
IDS filed has been considered. PTO-1449 is attached. 
Application is pending. 

Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive.

	Applicant states, “…it does not appear that Hong teaches or suggests that, for each respective set of k information bits, the rate compatible polar encoder 14 derives redundancy check information from respective set of k information bits. That is, it appears that Hong merely teaches that these different sets of k information bits may be encoded using different code rates r1, r2 and r3 but these different code rates are not redundancy check information…” The Examiner respectfully disagrees and would like to first iterate that by definition a code has redundancy information. For example, as per Wikipedia, if the code rate is k/n for every k bits of information, then the encoder generates a total of n bits of data of which n-k are redundant bits. Keeping this in mind and looking at Figure 3 of Hong, for example, the prior art shows the data is fed into three encoders and produces three codewords with different amounts of redundancy. 



    PNG
    media_image1.png
    444
    784
    media_image1.png
    Greyscale


It is the Examiner’s conclusion that the claims of the present application, as presented, are not patentably distinct over the prior arts of record. Applicant is encouraged to formulate claim language that clearly defines the novelty of the application. Prior art rejections are maintained in view of remarks made herein. See prior office action for details. If Applicant believes an interview with the Examiner might advance prosecution, the Applicant is invited to contact the Examiner with proposed amendments for a discussion. 





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112